November 20, 2012




                                     JUDGMENT

                   The Fourteenth Court of Appeals
                COURTLAND BUILDING COMPANY, INC., Appellant

NO. 14-12-00249-CV                           V.

     JALAL FAMILY PARTNERSHIP, LTD, SOHAIL JALAL, INDIVIDUALLY AND
                 YASMEEN JALAL, INDIVIDUALLY, Appellees
                     ________________________________

       This cause, an appeal from an order signed March 5, 2012 denying appellant
Courtland Building Company, Inc.’s motion to compel arbitration, was heard on the
transcript of the record. We have inspected the record and find error in the judgment.
We therefore order the judgment of the court below REVERSED as it pertains to the
following claims:

1.      The claims asserted by appellees Jalal Family Partnership, Ltd., Sohail Jalal, and
        Yasmeen Jalal;
2.      Courtland Building Company, Inc.’s claims for (a) breach of contract, (b) lien
        foreclosure, (c) declaratory judgment on the validity of its mechanic’s and
        materialman’s liens, (d) breach of fiduciary duty under section 162.001 of Texas
        Property Code, (e) violations of section 28.002 of the Texas Property Code,
        (f) quantum meruit, and (g) fraudulent inducement of the construction contract that
        is the subject of this suit.
       In addition, we order the portion of the trial court’s order denying the motion to
abate proceedings pending arbitration REVERSED as it pertains to the claims described
above.
       We REMAND the cause to the trial court for with instructions to (a) grant
Courtland Building Company, Inc.’s motion to compel arbitration of the claims as
described herein, (b) stay further litigation of those claims pending arbitration, and
(c) determine whether it is appropriate to stay Courtland Building Company, Inc.’s
fraudulent-transfer claims and its requests for declaratory judgment in connection with
instruments recorded at numbers 2009007610 and 2012002647 of the Fort Bend County
Real Property Records pending arbitration.

       We further order that all costs incurred by reason of this appeal be paid by
appellees, Jalal Family Partnership, Ltd., Sohail Jalal, Individually, and Yasmeen Jalal,
Individually.

      We further order this decision certified below for observance.